DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
1. Applicant’s arguments, see page 1 of the Remarks, with respect to Claims 7, 14 and 20 have been fully considered and are persuasive.  The objection of Claims 7, 14 and 20 for reciting  “wherein related is determined by an analysis of the metadata of the foreground application and the metadata of the background application” has been withdrawn. 
2. The previously raised objection to claim 15 has been overcome by Applicant’s amendment and is therefore withdrawn.

Claim Rejections - 35 USC § 112
1. The previously raised rejections under 35 U.S.C. §112(b) to Claims 1, 8 and 15 have been overcome by Applicant’s amendment and are therefore withdrawn.
2. The previously raised rejections under 35 U.S.C. §112(b) to Claims 3, 10 and 17 have been overcome by Applicant’s amendment and are therefore withdrawn.

Double Patenting Rejections

	The Examiner agrees to Applicant’s request to hold the double patenting rejections in abeyance until allowable subject matter is indicated.

	
Claim Rejections - 35 USC § 102

Applicant's arguments filed on 6/16/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues the following:

    PNG
    media_image1.png
    705
    841
    media_image1.png
    Greyscale

(see Remarks, page 4)

The Examiner respectfully disagrees. Zhang teaches in page 918, left column, ¶ 3: “the foreground process controls most resources while those running in the background are often inactive and considered to be disposable. Also, most apps are just the user interfaces of web applications, and characterized by simple designs and intensive interactions with their web services during their operations. These features make an Android app’s behavior conspicuous to the party continuously monitoring its CPU, memory, network data usages and other side channels and vulnerable to the inference attacks that link the information collected to the content of its data such as the user’s inputs”. Monitoring an Android app’s CPU, memory, network data usages inherently involves quantitatively measuring the app’s CPU usage, memory usage and network data usage for the following reasons:  An Android app’s CPU, memory, network data usages are quantitative measurements. Monitoring an Android app’s CPU, memory, network data usages requires quantitative knowledge of measurements of CPU, memory, network data usages of the app. Therefore, The Examiner interprets monitoring the CPU, memory, and network data usages of an Android app running in the foreground as measuring, by one or more processors, a first computing resource usage of a foreground application executing on a computing device.  

Claim Rejections - 35 USC § 103

Applicant's arguments filed on 6/16/2022 have been fully considered but they are not persuasive for the same reason as stated above regarding rejections under 35 USC § 102.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,169,576. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 6 of U.S. Patent No. 10,169,576. That is, claim 6 of U.S. Patent No. 10,169,576 falls entirely within the scope of claim 1 or, in other words, claim 1 is anticipated by claim 6 of U.S. Patent No. 10,169,576. 
Specifically, claim 6 of U.S. Patent No. 10,169,576 discloses A computer-implemented method for malware collusion detection in a computing device, the computer-implemented method comprising: (see claim 1 upon which claim 6 depends: “A method for malware collusion detection in a mobile computing device, the method comprising:”)
measuring, by one or more processors, a first computing resource usage of a foreground application executing on a computing device (see claim 1 upon which claim 6 depends: “determining, based upon the monitoring, that computing execution performance is low for a second related application of the set of related applications”; see claim 6: “wherein resource utilization of the first application is considered to be high based on a difference between the following: (i) resource utilization of the first application when the first application is running in the background and the second application is running in the foreground, and (ii) resource utilization of the first application when the first application is running in the background and the second application is not running in the foreground”); 
measuring, by the one or more processors, a second computing resource usage of a background application executing on the computing device (see claim 1 upon which claim 6 depends: “determining, based upon the monitoring, that resource utilization is high for a first related application of the set of related applications, which first application is executing in a background of the mobile device”); 
comparing, by the one or more processors, the first computing resource usage to the second computing resource usage (see claim 1 upon which claim 6 depends: “determining, based upon the monitoring, that resource utilization is high for a first related application of the set of related applications, which first application is executing in a background of the mobile device; determining, based upon the monitoring, that computing execution performance is low for a second related application of the set of related applications”); 
determining, by the one or more processors, if execution of the foreground application and changes in the first computing resource usage, corresponds to changes in the second computing resource usage in the background (see claim 1 upon which claim 6 depends: “responsive to the determination that the resource utilization for the first related application is high, and further responsive to the determination that computing execution performance for the second related application is low”. And see claim 6: “wherein resource utilization of the first application is considered to be high based on a difference between the following: (i) resource utilization of the first application when the first application is running in the background and the second application is running in the foreground, and (ii) resource utilization of the first application when the first application is running in the background and the second application is not running in the foreground”); and 
responsive to determining the first resource usage and the second resource usage change correspondingly, sending, by the one or more processors, an alert indicative of the corresponding resource change (see claim 1 upon which claim 6 depends: “responsive to the determination that the resource utilization for the first related application is high, and further responsive to the determination that computing execution performance for the second related application is low, generating a notification in the display of the mobile device that the first related application of the set of related applications is suspected of malware collusion with the second related application of the set of related applications”).

Similarly, the following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the following corresponding claims of U.S. Patent No. 10,169,576.
Claims of the Instant Application
Claims of U.S. Patent No. 10,169,576
Claims of the Instant Application
Claims of U.S. Patent No. 10,169,576
1
6
15
14
5
6
19
14
6
6




2. Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,614,215. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 is generic to all that is recited in claim 8 of U.S. Patent No. 10,614,215. That is, claim 8 of U.S. Patent No. 10,614,215 falls entirely within the scope of claim 8 or, in other words, claim 8 is anticipated by claim 8 of U.S. Patent No. 10,614,215. 
Specifically, claim 8 of U.S. Patent No. 10,614,215 discloses A computer system for malware collusion detection in a computing device, the computer system comprising: one or more computer processors; one or more non-transitory computer readable storage media; program instructions stored on the at least one or more non-transitory computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: (see claim 1 upon which claim 8 depends: “A computer data processing system configured for malware collusion detection, the system comprising: a host computing system with at least one computer with memory and at least one processor; and, a malware collusion detection module comprising computer program instructions that when executing in the memory of the host computing system, performs:”)
program instructions to measure a first computing resource usage of a foreground application executing on a computing device (see claim 1 upon which claim 8 depends: “determining, based upon the monitoring, that computing execution performance is low for a second related application of the set of related applications”; see claim 8: “wherein resource utilization of the first application is considered to be high based on a difference between the following: (i) resource utilization of the first application when the first application is running in the background and the second application is running in the foreground, and (ii) resource utilization of the first application when the first application is running in the background and the second application is not running in the foreground”); 
program instructions to measure a second computing resource usage of a background application executing on the computing device (see claim 1 upon which claim 8 depends: “determining, based upon the monitoring, that resource utilization is high for a first related application of the set of related applications, which first application is executing in a background of the host computing system”); 
program instructions to compare the first computing resource usage to the second computing resource usage (see claim 1 upon which claim 8 depends: “determining, based upon the monitoring, that resource utilization is high for a first related application of the set of related applications, which first application is executing in a background of the mobile device; determining, based upon the monitoring, that computing execution performance is low for a second related application of the set of related applications”); 
program instructions to determine if execution of the foreground application and changes in the first computing resource usage, corresponds to changes in the second computing resource usage in the background (see claim 1 upon which claim 8 depends: “responsive to the determination that the resource utilization for the first related application is high, and further responsive to the determination that computing execution performance for the second related application is low”. And see claim 8: “wherein resource utilization of the first application is considered to be high based on a difference between the following: (i) resource utilization of the first application when the first application is running in the background and the second application is running in the foreground, and (ii) resource utilization of the first application when the first application is running in the background and the second application is not running in the foreground”); and 
responsive to determining the first resource usage and the second resource usage change correspondingly, program instructions to send an alert indicative of the corresponding resource change (see claim 1 upon which claim 8 depends: “responsive to the determination that the resource utilization for the first related application is high, and further responsive to the determination that computing execution performance for the second related application is low, generating a notification in the display of the host computing system that the first related application of the set of related applications is suspected of malware collusion with the second related application of the set of related applications”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-10, 12, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a non-patent literature entitled “Leave Me Alone: App-level Protection Against Runtime Information Gathering on Android” by Zhang et al. (hereafter “Zhang”).

Regarding claims 1, 8 and 15, Zhang teaches A computer-implemented method for malware collusion detection in a computing device, the computer-implemented method comprising (see page 920, left column, ¶ 2: “the app includes three key components, an app monitor, a suspicious app detector and an app controller. The monitor collects the features (e.g., permissions) of all third-party apps installed on the devices and during their runtime, keeps a close eye on their behaviors through periodically sampling those apps’ CPU consumption and other observable behavior patterns from their side channels. Such behavior information, together with individual apps’ features, is passed to the detector for identifying those that act dangerously according to the security requirements of the protected app (the principal) and a set of security policies”): 
measuring, by one or more processors, a first computing resource usage of a foreground application executing on a computing device (see page 918, left column, ¶ 3: “the foreground process controls most resources while those running in the background are often inactive and considered to be disposable. Also, most apps are just the user interfaces of web applications, and characterized by simple designs and intensive interactions with their web services during their operations. These features make an Android app’s behavior conspicuous to the party continuously monitoring its CPU, memory, network data usages and other side channels and vulnerable to the inference attacks that link the information collected to the content of its data such as the user’s inputs”. And see page 924, left column, ¶ 2: “A key observation of those side-channel attacks is that the malicious app has to continuously sample from its target’s runtime environment (e.g., its CPU, memory, network data usages [1], its use of speaker [3] and the slight movements caused by touch-screen inputs to the target app [4])”. Monitoring an Android app’s CPU, memory, network data usages inherently involves quantitatively measuring the app’s CPU usage, memory usage and network data usage for the following reasons:  An Android app’s CPU, memory, network data usages are quantitative measurements. Monitoring an Android app’s CPU, memory, network data usages requires quantitative knowledge of measurements of CPU, memory, network data usages of the app. Therefore, The Examiner interprets monitoring the CPU, memory, and network data usages of an Android app running in the foreground as measuring, by one or more processors, a first computing resource usage of a foreground application executing on a computing device.  And see page 921, right column, ¶ 2: “Besides untrusted apps, Guardian also continuously monitors other system activities related to the app it protects (the principal) and initiates the whole protection procedure once an “entry” condition is met for the Ward mode, where the principal is isolated from untrusted processes. A typical entry condition is when the principal starts running in the foreground. This event is detected by the monitor that keeps track of all newly created processes through periodically running getRunningTasks”); 
measuring, by the one or more processors, a second computing resource usage of a background application executing on the computing device (see page 923, right column, last ¶: “When it comes to official apps for critical Bluetooth devices, what we can do, again, is to closely monitor the background apps capable of stealing data. Here the apps are those with the Bluetooth permission. Specifically, once the principal (the official app) is invoked, Guardian periodically inspects all background processes to identify the ones with the permissions. In the meantime, our app also keeps track of the Bluetooth service process com.android.bluetooth by looking at its /proc/<pid>/stat. Whenever the process starts using CPU resources aggressively, Guardian immediately suspends all those untrusted, Bluetooth-capable apps (in the background) to protect the data of the principal running in the foreground”. And see page 918, left column, ¶ 4: “Linux-level channels are mostly related to the public process filesystem, which includes public statistics about a process’s use of memory, CPU, network data and others. For example, the dynamics of the browser’s memory usages (observed from /proc/<pid>/statm) during its rendering of web content are found to be useful for identifying the web page the user visits”. The Examiner interprets looking at a background application’s /proc/<pid>/stat, which is about the application’s use of memory, CPU, and network data taught in page 923, right column, last ¶ as measuring, by the one or more processors, a second computing resource usage of a background application executing on the computing device. And see page 924, left column, ¶ 2: “a simple yet generic way to identify suspicious activities is just looking at how frequently a background app uses the CPU resources”, ¶ 4: “What was used in our research is a new side channel, called schedule status (/proc/<pid>/task/<tid>/schedstat), which records the number of times an app has been scheduled to use CPU so far. This number provides precise information for determining the frequency the app uses CPU”); 
comparing, by the one or more processors, the first computing resource usage to the second computing resource usage (see page 924, right column, ¶ 2: “A distinct feature of this strategy is an observable correlation between the attack app’s operation and that of the principal, which can be used to detect such a suspicious activity. Specifically, the Guardian app continues to monitor untrusted apps within the Ward mode, closing those that use CPU resources intensively and also comparing their behaviors with what have been seen outside the mode. An app is considered to be stalking the principal if its operations are found to be correlated to the principal’s activities. This correlation is established through a statistical test on the activities of both the principal and the suspect, as elaborated below.” And see page 924, right column, ¶ 3: “we use Pearson correlation coefficient (r) to measure the correlation between two random variables X (the scheduling rate of the principal) and Y (the SR of the suspicious process)”); 
determining, by the one or more processors, if execution of the foreground application and changes in the first computing resource usage, corresponds to changes in the second computing resource usage in the background (see page 920, right column, ¶ 1: “the apps that change their scheduling rates, apparently based upon whether the principal is running are considered to be highly suspicious”. And see page 924, right column, ¶ 2: “A distinct feature of this strategy is an observable correlation between the attack app’s operation and that of the principal, which can be used to detect such a suspicious activity”, ¶ 3: “we use Pearson correlation coefficient (r) to measure the correlation between two random variables (the X scheduling rate of the principal) and (the SR of the suspicious Y process). Several samples of X and Y are required to compute their correlation coefficient, which means that we need several instances of the suspicious app running side-by-side with the principal, with an elevated scheduling rate, while standing down once the principal stops”. The Examiner interprets “several instances of the suspicious app running side-by-side with the principal, with an elevated scheduling rate, while standing down once the principal stops” as execution of the foreground application and changes in the first computing resource usage application, corresponds to changes in the second computing resource usage with foreground); and 
responsive to determining the first resource usage and the second resource usage change correspondingly, sending, by the one or more processors, an alert indicative of the corresponding resource change (see page 924, right column, last ¶: “Once enough samples are observed and as a result, the correlation has been established, Guardian kills the suspicious app each time right before the system gets into the Ward mode, even when the app does not run aggressively (over the SR threshold). Also, our app alerts the presence of the suspect to the phone user”).

Regarding claims 2, 9 and 16, Zhang further teaches determining, by the one or more processors, if the foreground application and the background application are related to one another (see page 925, left column, ¶ 3: “What we can do in this case is asking the user: as soon as an untrusted app is being installed, Guardian is notified through action.PACKAGE_ADDED and responds by popping up a view for the user to indicate whether the new app is recommended by an existing one; if so, an app list is provided for a convenient identification of the referrer. In this way, our approach can keep track of related apps installed after it starts running on the target device”); 
responsive to a determination that the foreground application and the background application are related to one another, comparing, by the one or more processors, the historical resource usage of the foreground application to the background application; and sending, by the one or more processors, an alert if the comparison of the historical resource usage of the background application exceeds a predetermined threshold (see page 924, left column, ¶ 4: “What was used in our research is a new side channel, called schedule status (/proc/<pid>/task/<tid>/schedstat), which records the number of times an app has been scheduled to use CPU so far. This number provides precise information for determining the frequency the app uses CPU, which we call Scheduling Rate or SR. Specifically, an app’s SR is the number of times it is scheduled to access CPU every second. As discussed above, to continuously monitor a target program, a malicious app must run at a certain SR level to achieve the necessary sampling rate4”. And see page 924, left column, last ¶ and right column, ¶ 1: “To further shorten the list of the processes that need to suspend, we just focus on the apps always active. For this purpose, our implementation of Guardian collects multiple (> 10) samples from each app’s schedstat, one minute each, to calculate its average SR within that minute. When the principal is invoked, the app only closes the processes that have a significant number of samples (e.g., >30%) with SR above a certain threshold (once per three seconds in our experiment)”. And see page 924, right column, last ¶: “Once enough samples are observed and as a result, the correlation has been established, Guardian kills the suspicious app each time right before the system gets into the Ward mode, even when the app does not run aggressively (over the SR threshold). Also, our app alerts the presence of the suspect to the phone user”).

Regarding claims 3, 9 and 17, Zhang further teaches wherein computing resource usage is a communication made over a network, to recipients external to the device (see page 920, right column, ¶ 2: “whenever a background app with the Bluetooth permission is found to consume CPU resources, Guardian checks whether the Bluetooth service is also active (using CPU): in this case, the app needs to be stopped too, to protect the principal’s data on its Bluetooth device”).

Regarding claims 5, 12 and 19, Zhang teaches wherein the computing device is a mobile computing device (see page 915, right column, ¶ 2: “Particularly concerning here is that even the app not asking for any permission can still obtain highly-sensitive user information from a variety of side channels, demonstrating the fundamental weakness of mobile devices in separating an app’s operations from its data”).

Regarding claims 6 and 13, Zhang teaches wherein the alert is a notification displayed on a mobile computing device (see page 920, right column, ¶ 4: “The Guardian app can be downloaded from an app store to provide the device user immediate protection of her security-critical apps. To make this happen, the user needs to grant Guardian a set of permissions, including KILL_BACKGROUND_PROCESSES for closing other third-party apps, SYSTEM_ALERT_WINDOW for popping up an alert to the user”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable by a non-patent literature entitled “Leave Me Alone: App-level Protection Against Runtime Information Gathering on Android” by Zhang et al. (hereafter “Zhang”), further in view of Baldwin (US 2016/0072913).

Regarding claims 4, 11, and 18, Zhang fails to teach wherein the foreground application and the background application are competitive with one another in the marketplace.
However, Baldwin teaches wherein the foreground application and the background application are competitive with one another in the marketplace (see [0066]: “The first software application and the second software application are competitors and are separately developed (e.g., by competing businesses/entities) to accomplish the user request. For example, the first software application and the second software application can be competitor in the same business market such as, Google.RTM. maps versus MapQuest.RTM., Google.RTM. Play versus iTunes.RTM., etc.”. And see [0029] and Fig. 2A showing software application 140A through 140N executing on communication device 100).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Zhang by letting the foreground application and the background application taught by Zhang be competitive with one another in the marketplace, as taught by Baldwin. It would have been obvious because Baldwin teaches that “the concept is that the different software applications 140A through 140N may be related to the same particular task such as playing music, playing movies/shows, social media, news, etc., and that the platform operating system 35 is configured to integrate aspects of the different software applications 140A though 140N to fulfill user preferences in user profile 135” (see Baldwin [0029]).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable by a non-patent literature entitled “Leave Me Alone: App-level Protection Against Runtime Information Gathering on Android” by Zhang et al. (hereafter “Zhang”), further in view of Kirkpatrick (US 2012/0233165).

Regarding claims 7, 14, and 20, Zhang fails to teach wherein related is determined by an analysis of the metadata of the foreground application and the metadata of the background application.
However, Kirkpatrick teaches wherein related is determined by an analysis of the metadata of the (see [0046]: “Similarity module 50 may also consider other information about the application, including the size of the application and conventional metadata when determining whether one or more applications may be related”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to improve the method of Zhang by letting related be determined by an analysis of the metadata of the foreground application and the metadata of the background application, as taught similarly by Kirkpatrick regarding more than one applications. It would have been obvious because doing so predictably achieves the commonly understood benefit of determining whether the foreground application and the background application are related.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIMEI ZHU/Examiner, Art Unit 2495   

/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495